DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

3.           In response to the Office action dated on 02/01/2022 the amendment has been received on 06/24/2022.
              Claims 1-20 are currently pending in this application.

Terminal Disclaimer

4.          The terminal disclaimer filed on 17/002,614 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,767,978 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments

5.          Applicant’s arguments, see pages 6 and 7, filed on 06/24/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The double patenting rejection provided in the previous Office action has been withdrawn. 

Allowable Subject Matter

6.          Claims 1-20 are allowed.
7.          The following is an examiner’s statement of reasons for allowance:
             With respect to claim 1, With respect to claim 1, the most relevant prior art, Hench et al. (US PAP 2016/0320319 A1), teach a metrology system (100) (see abstract; paragraphs 0058-0074, 0124 and 0136; claims 1 and 20; Figs. 3-7) comprising: an x-ray illumination source (110) configured to generate an amount of x-ray radiation (see Fig. 3; claim1); one or more x-ray optical elements configured to direct the amount of x-ray radiation toward a measurement target (102) as a focused beam, wherein the focused beam is incident on the measurement target (see paragraphs 0058 and 0068; Figs. 3 and 7); a specimen positioning system that positions the measurement target at a plurality of orientations with respect to the focused beam incident on the measurement target (see paragraphs 0073 and 0074; claim 1; Figure 3)  
    PNG
    media_image1.png
    789
    533
    media_image1.png
    Greyscale
but fail to explicitly teach or make obvious an x-ray detector having a plurality of pixels each having a dimension less than 100 micrometers in a direction of maximum extent, the x-ray detector configured to detect each of a plurality of diffraction orders of an amount of radiation scattered from the measurement target in response to the focused beam incident on the measurement target at each of the plurality of orientations; and a computing system configured to determine a value of a parameter of interest associated with the measurement target based on each of the detected plurality of diffraction orders at each of the plurality of orientations as claimed in combination with all of the remaining limitations of the claim.
            
          With respect to claim 12, With respect to claim 1, the most relevant prior art, Hench et al. (US PAP 2016/0320319 A1), teach a method comprising (see abstract; paragraphs 0058-0074, 0124 and 0136; claims 1 and 20; Figs. 3-7): illuminating a measurement target formed on a semiconductor wafer with a beam of x- ray radiation generated by an illumination source; detecting a plurality of diffraction orders of an amount of radiation scattered from the measurement target in response to the incident beam of x-ray radiation at an x-ray detector (see abstract; paragraphs 0058-0074, 0124 and 0136; claims 1 and 20; Figs. 3-7) but fail to explicitly teach that the x-ray detector having a plurality of pixels each having a dimension less than 100 micrometers in a direction of maximum extent; and determining a value of a parameter of interest associated with the measurement target based on each of the detected plurality of diffraction orders as claimed in combination with all of the remaining limitations of the claim.
            With respect to claim 17, With respect to claim 1, the most relevant prior art, Hench et al. (US PAP 2016/0320319 A1), teach a metrology system comprising: an x-ray illumination source configured to generate an amount of x-ray radiation (see abstract; paragraphs 0058-0074, 0124 and 0136; claims 1 and 20; Figs. 3-7); one or more x-ray optical elements configured to direct the amount of x-ray radiation toward a measurement target as a focused beam, wherein the focused beam is incident on the measurement target; a specimen positioning system that positions the measurement target at a plurality of orientations with respect to the focused beam incident on the measurement target (see abstract; paragraphs 0058-0074, 0124 and 0136; claims 1 and 20; Figs. 3-7) but fail to explicitly teach an x-ray detector having a plurality of pixels each having a dimension less than 50 micrometers in a direction of maximum extent, the x-ray detector configured to detect each of a plurality of diffraction orders of an amount of radiation scattered from the measurement target in response to the focused beam incident on the measurement target at each of the plurality of orientations; and a non-transitory, computer-readable medium, comprising: code for causing a computing system to determine a value of a parameter of interest associated with the measurement target based on each of the detected plurality of diffraction orders at the plurality of different orientations as claimed in combination with all of the remaining limitations of the claim.
            Claims 2-11, 13-16 and 18-20 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

8.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawabe (US PAP 2010/0231880 A1) and Banine et al. (US PAP 2005/0254029 A1) teach a metrology system and methods comprising X-ray illumination source.
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Irakli Kiknadze

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
/I.K./ July 30, 2022